Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the digital interface” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “a wireless communication element”. It is not understood whether this wireless element is different than the one established by claim 1 from which claim 8 depends.
Claims 2-11 are rejected at least for failing to resolve the deficiencies of their rejected base claim.
Claim 12 recites “wherein the data storage and processing system and/or the at least one electronic user device and /or the local control element has access to information related to at least one threshold setting and a setting at last service to determine a state parameter related to the operational status of the implement based on the present setting, the threshold setting and the setting 
Claim 16 recites the data storage and processing system includes the wireless communication element, however, claim 13 from which claim 16 depends states that the wireless communication element is arranged to transmit the status message to the data storage and processing system. The scope of the claim cannot be ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 2017/0344922 A1) in view of Ballew et al. (US 2008/0086320 A1).
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a 
As to claims 1, 23, as best can be understood, Sauder teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted (w.r.t The implement may also be physically coupled to the machine for agricultural operations (e.g., planting, harvesting, spraying, etc.). – [40]) to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:		 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and		 a local control element (154 and/or 162, F.1);	 a wireless communication element (The network interface 115 can include at least one of … a WLAN transceiver (e.g., WiFi), an infrared transceiver, a Bluetooth transceiver… – [33]) mounted (note: The implement may also be physically coupled to the machine for agricultural operations (e.g., planting, harvesting, spraying, etc.). – [40]) to the work vehicle;	 a digital interface (150 and/or 160 and/or 166, F.1) mounted to the implement and connectable (The implement communicates with the machine via wired … bi-directional communications 104. – [40]) to a corresponding digital interface (110 and/or 115 and/or 129, F.1) that is mounted to the work vehicle,	 wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the implement based on the received sensor signals and to feed a status message related to the present setting to the digital interface (210, 212, F.2) for further transmission to the wireless communication element, and sensor signals related to at least one hydraulic function of the implement may not be explicitly disclosed.	In a related invention, Ballew teaches wirelessly communicating sensor signals related to at least one hydraulic function of the implement to a data storage and processing system or to at least one electronic user device (Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle time, time to load, time to unload, time between loading an unloading, dead head time, time paused while waiting to load or unload, time elapsed to perform a task, overall operating time, and the like.  – [420]; A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless  –  [164]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder as described. The motivation being to better track asset usage over long distances.
As to claim 2, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 1, wherein the implement comprises at least one pressure sensor, at least one movement sensor, at least one timer connected to or arranged within the local control element, or a combination thereof (Sauder: e.g., speed sensors, seed sensors for detecting passage of seed, downforce sensors, actuator valves, etc. – [38]; Ballew: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]).
As to claim 3, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 1.	However, “wherein the implement comprises a front loader” may not be explicitly disclosed.	In a related invention, Ballew teaches wherein the implement comprises a front loader (Ballew: loader – [443]; e.g. 4015, F.40).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder such that the implement comprises a front loader as described. The motivation being to provide for easier movement of material.
As to claim 4, as best can be understood, the combination teaches the agriculture operation monitoring system according claim 1, wherein the wireless communication element is mounted at the digital interface of the work vehicle, or a communication bus connected to the digital interface (Sauders: The network interface 115 may be integrated with the machine network . – [33]). 
As to claim 5, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 1, wherein the wireless communication element is arranged to communicate with the data storage and processing system over a communication network, the communication network comprising a mobile cellular network, the Internet, or both (Ballew: Operation information is gathered from sensor information received from one or more reporting sources which report data from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information means for transferring information. –  [164]).
As to claim 6, as best can be understood, Sauder teaches the agriculture operation monitoring system according to claim 1; and	wherein the wireless communication element is arranged to communicate with the at least one electronic user device arranged to communicate with the data storage and processing system over a The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]), the communication network comprising a mobile cellular network, the Internet, or both (Ballew: A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information means for transferring information. –  [164]).
As to claim 7, as best can be understood, Sauder teaches the agriculture operation monitoring system according to claim 1.	However, “wherein the storage and processing system, the at least one electronic user device is arranged to store the status message, or both.” may not be explicitly disclosed.	In a related invention, Ballew teaches wherein the storage and processing system, the at least one electronic user device is arranged to store the status message, or both (Operation information is gathered from sensor information received from one or more reporting sources which report data from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g.  – [419]; A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information means for transferring information. –  [164]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder as described. The motivation being to better assess asset performance.
As to claim 8, as best can be understood, Sauder teaches the agriculture operation monitoring system according to claim 1; and	wherein the work vehicle has a digital interface connectable to the implement, said digital interface being arranged to receive from a corresponding interface of the implement a status message related to a present setting related to an operational status of the (210, 212, F.2), to the wireless communication element (The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]).	However, “wherein the work vehicle has a wireless communication element arranged to transmit the status message received from the implement over the digital interface to the data storage and processing system or to at least one electronic user device” may not be explicitly disclosed.	In a related invention, Ballew teaches wherein the work vehicle has a wireless communication Operation information is gathered from sensor information received from one or more reporting sources which report data from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information means for transferring information. –  [164]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder as described. The motivation being to better communicate asset performance over long distances.
As to claim 9, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 1.	However, “the agriculture operation monitoring system according to claim 1, wherein the local control element is arranged to determine the present setting based on a pressure cycle count” may not be explicitly disclosed.	In a related invention, Ballew teaches determine the present setting based on a pressure cycle Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle time, time to load, time to unload, time between loading an unloading, dead head time, time paused while waiting to load or unload, time elapsed to perform a task, overall operating time, and the like.  – [420]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder such that the local control element is arranged to determine the present setting based on a pressure cycle count. The motivation being to better track asset usage.
As to claim 10, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 1.	However, “wherein the local control element comprises or is connected to at least one timer and wherein the local control element is arranged to determine the present setting based on the time count” may not be explicitly disclosed.	In a related invention, Ballew teaches to determine the present setting based on the time count (Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for  – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle time, time to load, time to unload, time between loading an unloading, dead head time, time paused while waiting to load or unload, time elapsed to perform a task, overall operating time, and the like.  – [420]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder such that the local control element is arranged to determine the present setting based on the time count. The motivation being to better track asset usage.
As to claim 11, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 10; and wherein the timer is arranged to determine at least one of the following (Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time   – [420]).: a calendar time, a power time of the local control element, a time in motion count.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder in view of Oates, JR. et al. (US 2013/0274925 A1).
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a particular structure and/or method and therefore may not be afforded patentable weight. See MPEP 2111.04(I).
As to claim 12, as best can be understood, Sauder teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:	 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and	 a local control element (154 and/or 162, F.1);	 a wireless communication element (104 and/or 115 and/or 160,  F.1) adapted to be arranged at the work vehicle;	 a data storage (While the machine-accessible non-transitory medium (e.g., memory) is shown in an exemplary embodiment to be a single medium, the term “machine-accessible non-transitory medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and  – [42]) and processing system (The processing system may include one or more microprocessors, processors, a system on a chip (integrated circuit), or one or more microcontrollers. – [34]);	 wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the implement based on the received sensor signals and to feed a status message related to the present setting to the wireless communication element (210, 212, F.2);	 wherein the wireless communication element is arranged to transmit the status message to the data storage and processing system (w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]), or to at least one electronic user device.	However, “sensor signals related to at least one hydraulic function of the implement, wherein the data storage and processing system and/or the at least one electronic user device and /or the local control element has access to information related to at least one threshold setting and a setting at last service to determine a state parameter related to the operational status of the implement based on the present setting, the threshold setting and the setting at last service event, wherein the data storage and processing system, or the at least one electronic user device is arranged to transmit the at least one threshold, / information related to a last service event to the implement having the associated identity, or a combination thereof, and wherein the data storage and processing system, the at least one electronic user device, the local control element is arranged to generate a status indicator when the state parameter exceeds a predetermined value, or a combination thereof” may not be explicitly disclosed.	In a related invention, Oates teaches sensor signals related to at least one hydraulic function of the implement (Oates: abstract), information related to at least one threshold setting and a setting at last service and a state parameter related to the operational status of the implement based on the present setting, the threshold setting and the setting at last service event, wherein the data storage and processing system, or transmit the at least one threshold, / information related to a last service event to the implement having the associated identity, or a combination thereof, and generate a status indicator when the state parameter exceeds a predetermined value, or a combination thereof (Oats: Stored parameters of the attachment or the work machine itself can be checked to ensure that the work machine and work machine attachment are functioning within established parameters, e.g., operating temperatures are within limits, hydraulic power is present and functional, etc. If an error, failure, or other parameter of the safety check does not meet the standards or requirements, an error message can be generated and sent to a display device so that the user of the work machine can address the problem. – [82]).	It would have been obvious to incorporate the teachings of Oates into the system of Sauder such that “sensor signals related to at least one hydraulic function of the implement, wherein the data storage and processing system and/or the at least one electronic user device and /or the local control element has access to information related to at least one threshold setting and possibly a setting at last service and to determine a state parameter related to the operational status of the implement based on the present setting, the threshold setting and the setting at last service event, wherein the data storage and processing system, or the at least one electronic user device is arranged to transmit the at least one threshold, / information related to a last service event to the implement having the associated identity, or a combination thereof, and wherein the data storage and processing system, the at least one electronic user device, and the local are arranged to generate a status indicator when the state parameter exceeds a predetermined value” as described. The motivation being to better manage asset usage.


Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder in view of Ballew and Foster et al. (US 2017/0354080 A1).
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a particular structure and/or method and therefore may not be afforded patentable weight. See MPEP 2111.04(I).
As to claim 13, Saunders teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:	 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and	 a local control element (154 and/or 162, F.1); and 	  a data storage (While the machine-accessible non-transitory medium (e.g., memory) is shown in an exemplary embodiment to be a single medium, the term “machine-accessible non-transitory medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. – [42]) and processing system (The processing system may include one or more microprocessors, processors, a system on a chip (integrated circuit), or one or more microcontrollers. – [34]),	wherein the local control element is arranged to receive sensor signals obtained by the at least one The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]).	However, “sensor signals related to at least one hydraulic function of the implement, wherein the data storage and processing system, the at least one electronic user device, the local control element is arranged to, for at least some of the implements, store historical information related to service events, or a combination thereof” may not be explicitly disclosed.	In a related invention, Ballew teaches sensor signals related to at least one hydraulic function of the implement (Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time   – [420]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder such that the local control element is arranged to receive and process sensor signals related to at least one hydraulic function of the implement as described. The motivation being to better track asset usage.	However, “wherein at least one of the following is arranged to store historical information related to service events:  the data storage and processing system, the at least one electronic user device, or the local control element” may not be explicitly disclosed	In a related invention, Foster teaches store historical information related to service events (The command and control system may be used to configure various pieces of equipment, track maintenance history, generate vehicle paths, and to monitor tasks performed by one or more pieces of equipment in series or in parallel. – [18]).	It would have been obvious to incorporate the teachings of Foster into modified Saunders such that wherein at least one of the following is arranged to store historical information related to service events:  the data storage and processing system, the at least one electronic user device, or the local control element as described. The motivation being to better track asset history for maintenance planning.
As to claim 14, the combination teaches the agriculture operation monitoring system according to claim 13, wherein at least one of the following is arranged to provide a status report related to a predefined implement or group of implements: the data storage and processing system or the at least one electronic user device (Saunder: w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or  – [40]; Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Foster: The command and control system may be used to configure various pieces of equipment, track maintenance history, generate vehicle paths, and to monitor tasks performed by one or more pieces of equipment in series or in parallel. – [18]).
As to claim 15, the combination teaches the agriculture operation monitoring system according to claim 13, wherein at least one of the following is arranged to provide a status report related to a predefined type of service event: the data storage and processing system or the at least one electronic user device (Saunder: w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]; Ballew: A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a  –  [164]; Foster: The command and control system may be used to configure various pieces of equipment, track maintenance history, generate vehicle paths, and to monitor tasks performed by one or more pieces of equipment in series or in parallel. – [18]; Assist the equipment owner by altering them maintenance/service history, etc. [20]).
As to claim 16, as best can be understood, the combination teaches the agriculture operation monitoring system according to claim 13, wherein the data storage and processing system comprises the wireless communication element arranged to receive the status messages and wherein the data storage and processing system is arranged to process the received status messages from the plurality of implements to obtain an aggregated maintenance/replacement status report of all or a subset of the plurality of implements (Saunder: w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]; Ballew: A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information means for transferring information. –  [164], According to one embodiment, information about assets is selectively provided to various entities based on security  [285]; Foster: The command and control system may be used to configure various pieces of equipment,track maintenance history, generate vehicle paths, and to monitor tasks performed by one or more pieces of equipment in series or in parallel. – [18]; Assist the equipment owner by alerting them to maintenance/service history, etc. [20]).    
As to claim 17, the combination teaches the agriculture operation monitoring system according to claim 13, wherein the electronic user device further comprises a mobile application comprising a wireless communication element arranged to receive the status message from at least one of the implements or the data storage and processing system, and to receive the aggregated maintenance/replacement status report from the data storage and processing system (Saunder: w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]; Ballew: A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information  –  [164], According to one embodiment, information about assets is selectively provided to various entities based on security issues. For example, a construction company C1 may have permission to only access information for the assets they rent and a construction company C2 may have permission to only access information for the assets they rent. The dealer, according to one embodiment, can access information for any or all of the assets that they own. – [285]; Foster: The command and control system may be used to configure various pieces of equipment, track maintenance history, generate vehicle paths, and to monitor tasks performed by one or more pieces of equipment in series or in parallel. – [18], Assist the equipment owner by alerting them to maintenance/service history, etc. [20]).

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder in view of Bitter (US 2008/0088107 A1) and Carpenter (US 2016/0131164 A1).
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a particular structure and/or method and therefore may not be afforded patentable weight. See MPEP 2111.04(I).
As to claim 18, Saunders teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:	 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and	 a local control element (154 and/or 162, F.1);While the machine-accessible non-transitory medium (e.g., memory) is shown in an exemplary embodiment to be a single medium, the term “machine-accessible non-transitory medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. – [42]) and processing system (The processing system may include one or more microprocessors, processors, a system on a chip (integrated circuit), or one or more microcontrollers. – [34]),	wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the implement based on the received sensor signals and to feed a status message related to the present setting to the wireless communication element (210, 212, F.2);	wherein the wireless communication element is arranged to transmit the status message to the data storage and processing system or to at least one electronic user device (w.r.t 210, 212, F.2; The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]).	However, “sensor signals related to at least one hydraulic function of the implement, and a suspension system comprising a hydraulic accumulator, wherein the local control element is arranged to form a hydraulic accumulator present setting related to an operational status of the hydraulic accumulator, the hydraulic accumulator present setting comprising a hydraulic accumulator maintenance parameter at least one of the following: to maintenance of the hydraulic accumulator determined based on a time count, or a hydraulic parameter service parameter related to replacement of the hydraulic accumulator based on a determined pressure cycle count” may not be explicitly disclosed.	In a related invention, Carpenter teaches sensor signals related to at least one hydraulic function of the implement, and , wherein the local control element is arranged to form a hydraulic accumulator present setting related to an operational status of the hydraulic accumulator, the hydraulic accumulator present setting comprising a hydraulic accumulator maintenance parameter related at least one of the following: to maintenance of the hydraulic accumulator determined based on a time count, or a hydraulic parameter service parameter related to replacement of the hydraulic accumulator based on a determined pressure cycle count (see algorithm of F.2).	It would have been obvious to incorporate the teachings of Carpenter into modified Saunder such at least one of the following: to maintenance of the hydraulic accumulator determined based on a time count, or a hydraulic parameter service parameter related to replacement of the hydraulic accumulator based on a determined pressure cycle count as described. The motivation being to provide better diagnosis and prognosis of assets.
As to claim 19, the combination teaches the agriculture operation monitoring system according to claim 18, wherein the maintenance of the hydraulic accumulator involves recharging a gas pressure of the hydraulic accumulator (Carpenter: e.g. 214, F.2).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder in view of Lorraas et al. (US 5,957,213 A) and Ballew.
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a particular structure and/or method and therefore may not be afforded patentable weight. See MPEP 2111.04(I).
As to claim 20, Sauder teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:	 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and	 a local control element (154 and/or 162, F.1);	 a wireless communication element (104 and/or 115 and/or 160,  F.1) adapted to be arranged at the work vehicle;While the machine-accessible non-transitory medium (e.g., memory) is shown in an exemplary embodiment to be a single medium, the term “machine-accessible non-transitory medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. – [42]) and processing system (The processing system may include one or more microprocessors, processors, a system on a chip (integrated circuit), or one or more microcontrollers. – [34]);	 wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the implement based on the received sensor signals and to feed a status message related to the present setting to the wireless communication element (210, 212, F.2);	 wherein the wireless communication element is arranged to transmit the status message to the data storage and processing system (w.r.t 210, 212, F.2;The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]), or to at least one electronic user device. 	However, “sensor signals related to at least one hydraulic function of the implement,  wherein the local control element is arranged to form a hose, structure element present setting related to an operational status of at least one hose, structure element of the implement, or a combination thereof, and, wherein the present setting related to the operational status of the at least one hose, structure element of the implement, or both, is determined based on a determined pressure cycle count, based on a time count, or Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation   – [420]).	It would have been obvious to incorporate the teachings of Ballew into modified Sauder such that the local control element is arranged to receive and process sensor signals related to at least one hydraulic function of the implement as described. The motivation being to better track asset usage.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 2017/0344922 A1) in view of Ballew et al. (US 2008/0086320 A1) and Igarashi et al. (US 2018/0051442 A1).
EXAMINER NOTE: Though the claims have been given their full patentable weight herein, applicant is notified that the clauses beginning with “adapted to” do not appear to limit the claims to a particular structure and/or method and therefore may not be afforded patentable weight. See MPEP 2111.04(I).
As to claim 21, Sauder teaches an agriculture operation monitoring system, comprising at least one implement (an agricultural task to be performed and an implement to be used – [12]) adapted to be mounted to a work vehicle (a machine, e.g. tractor, combine harvester, etc. – [26]), the implement comprising:	 one or a plurality of sensors (152, F.1) arranged to obtain sensor signals; and	 a local control element (154 and/or 162, F.1);	 a wireless communication element (104 and/or 115 and/or 160,  F.1);	 a data storage (While the machine-accessible non-transitory medium (e.g., memory) is shown in an exemplary embodiment to be a single medium, the term “machine-accessible non-transitory medium” should be  – [42]) and processing system (The processing system may include one or more microprocessors, processors, a system on a chip (integrated circuit), or one or more microcontrollers. – [34]);	 wherein the local control element is arranged to receive sensor signals obtained by the at least one sensor, to determine at least one present setting related to an operational status of the implement based on the received sensor signals and to feed a status message related to the present setting to the wireless communication element (210, 212, F.2);	 wherein the wireless communication element is arranged to transmit the status message to the data storage and processing or to at least one electronic user device system (w.r.t 210, 212, F.2;The implement communicates with the machine via wired and/or wireless bi-directional communications. The implement network may communicate directly with the machine network or via the networks interfaces. The implement may also be physically coupled to the machine for agricultural operations – [40]).	However, “sensor signals related to at least one hydraulic function of the implement, wherein the local control element is arranged to determine a bearing present setting related to an operational status of at least one bearing of the implement” may not be explicitly disclosed.	In a related invention, Ballew teaches sensor signals related to at least one hydraulic function of the implement (Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading,  – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle time, time to load, time to unload, time between loading an unloading, dead head time, time paused while waiting to load or unload, time elapsed to perform a task, overall operating time, and the like.  – [420]).	It would have been obvious to incorporate the teachings of Ballew into the system of Sauder such that the local control element is arranged to receive and process sensor signals related to at least one hydraulic function of the implement as described. The motivation being to better track asset usage.	However, “wherein the local control element is arranged to determine a bearing present setting related to an operational status of at least one bearing of the implement” may not be explicitly disclosed.	In a related invention, Igarashi teaches determine a bearing present setting related to an operational status of at least one bearing of the implement (Igarashi: [71], [53], and the algorithm of F.6). 	It would have been obvious to incorporate the teachings of Igarashi into the system of modified Saunder such that wherein the local control element is arranged to determine a bearing present setting related to an operational status of at least one bearing of the implement as described. The motivation being to provide better diagnosis and prognosis of assets.
As to claim 22, the combination teaches wherein the bearing present setting relating the operational status of at least one bearing is determined based on an estimated friction loss, the estimated friction loss based on a combination of pressure, movement and time, and time count (Ballew:  – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle time, time to load, time to unload, time between loading an unloading, dead head time, time paused while waiting to load or unload, time elapsed to perform a task, overall operating time, and the like.  – [420]; Igarashi: [71], [53], and the algorithm of F.6).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues, beginning on page 11, that the prior art does not teach “feeds a status message related to the present setting to the digital interface for further transmission to the wireless element”.	However, the examiner respectfully disagrees.	The combination teaches a system that the uses data from sensors (Sauders: 152, F.1) on an implement (Sauders: 152, F.1) to feed a status message (Sauders: 210, 212, F.2) through a digital communication interface (Sauders: 104, F.1) connecting the implement to a machine (Sauders: 102, F.1) so that the message can be wirelessly communicated, via wireless communication element, to a distant (Suaders: a WLAN transceiver (e.g., WiFi), an infrared transceiver, a Bluetooth transceiver – [33]; Ballew: Operation information is gathered from sensor information received from sensors mounted on the construction equipment asset. Thus, from such sensors, asset operation information such as, for example: speed, heading, event data (e.g., loading, unloading, bucket angle, blade position, and other such operating event data), and/or engine health/machine health data (e.g. oil pressure, oil temperature, engine revolutions per minute, hydraulic fluid pressure, and the like). – [419]; Process failure detector derives time information by combining location and operation information in some fashion to determine to determine time information. Time information comprises data such as, cycle time, time to load, time to unload, time between loading an unloading, dead head time, time paused while waiting to load or unload, time elapsed to perform a task, overall operating time, and the like.  – [420]; A wireless connection that provides a connection between the asset management system and the reporting source is a network connection such as a cellular network – [121]; Storing the asset information report allows the user to select a means for transferring the electronic file to the customer application, such as by: automatically accessing via a wireless coupling such as the Internet, cellular phone network, or other similar wired or wireless information means for transferring information. –  [164]).
It is noted that the above argument only applies to the amendment of claim 1.	Thus w.r.t claims 12-23, Applicant's arguments do not comply with 37 CFR 1.111(c) because they .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663